Exhibit 10

[PNC Bank Letterhead]

 

September 28, 2001

 

inTEST Corporation et al.
7 Esterbrook Lane
Cherry Hill, NJ 08003
Attention: Hugh T. Regan, Jr.

Re: Renewal of Expiration Date for Committed Line of Credit

Dear Mr. Regan:

We are writing to inform you that your committed line of credit has been
renewed. The Expiration Date, as set forth in that certain Letter Agreement
dated November 16, 2000, and in the Second Amended and Restated Committed Line
of Credit Note executed and delivered pursuant to that Letter Agreement, has
been extended from September 30, 2001 to September 30, 2002, effective on
October 1, 2001. All other terms and conditions of the Second Amended and
Restated Committed Line of Credit Note and the Letter Agreement remain in full
force and effect.

It has been a pleasure working with you and I look forward to a continued
successful relationship. Thank you again for your business.

Very truly yours,

PNC BANK, NATIONAL ASSOCIATION



By: /s/ Gary R. Martz
     Gary R. Martz
     Assistant Vice President